191 F.2d 855
Peter DURYEE, Trustee of the Property of The New Jersey andNew York Railroad Company, Plaintiff-Appellant,v.ERIE RAILROAD COMPANY, John A. Hadden, C. E. Denney andRobert E. Woodruff, Defendants-Appellees.
No. 11309.
United States Court of Appeals Sixth Circuit.
Oct. 19, 1951.

Stanley, Smoyer & Schwartz, Cleveland, Ohio, Richard Swan Buell, New York City, for appellant.
Andrews, Hadden & Putnam, Cleveland, Ohio, John A. Hadden, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, t briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment appealed from be and is hereby affirmed for the reasons stated in the opinion of the District Court.  91 F.Supp. 1009.